     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 1 of 18


                                                                         Page 1
 1                UNITED STATES DISTRICT COURT
 2          FOR THE SOUTHERN DISTRICT OF NEW YORK
 3   _ _ _ _ _ _ _ _ _ _ _ _ _ _
 4   UMB BANK, N.A., as Trustee, :
 5                                              : No. 15 Civ. 08724(GBD)
 6                 Plaintiff,                   :
 7    vs.                                       :
 8                                              :
 9   SANOFI,                                    :
10                 Defendant.                   :
11   _ _ _ _ _ _ _ _ _ _ _ _ _ _
12

13                 ** HIGHLY CONFIDENTIAL **
14      VIDEO DEPOSITION OF CHRISTOPHER VIEHBACHER
15

16                 Wednesday, August 29, 2018
17

18                 WEIL, GOTSHAL & MANGES LLP
19                       100 Federal Street
20                     Boston, Massachusetts
21

22

23

24   Reported by:      Deanna J. Dean, RDR, CRR
25   Job No:    146793

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 2 of 18


                                                                        Page 14
 1                     Christopher Viehbacher
 2    basis.
 3          Q.       Do you know what material nonpublic
 4    information is?
 5          A.       I do.
 6          Q.       You know that it's illegal to buy
 7    and sell securities based on material nonpublic
 8    information?
 9          A.       I do.
10          Q.       Am I correct that prior to your
11    association with Gurnet Point Capital, you
12    spent approximately 20 years at
13    GlaxoSmithKline, ending up as head of their US
14    pharma?
15          A.       That's correct.
16          Q.       And then in approximately 2008, you
17    became chief executive officer of Sanofi?
18          A.       That's correct.
19          Q.       And you remained Sanofi's chief
20    executive officer from 2008 until October 29,
21    2014?
22          A.       That's correct.
23




                          .

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 3 of 18


                                                                          Page 47
 1                     Christopher Viehbacher
 2    entire obligation of the company, so the CVR
 3    and the debt in total.
 4          Q.       And if the credit ratings went down,
 5    would that, all other things being equal, have
 6    a negative effect on the borrowing costs of
 7    Sanofi?
 8          A.       Not necessarily.                Actually, I think
 9    if you lose a notch, as the terms are used, it
10    doesn't necessarily have a material impact.                    So
11    it would depend on exactly what the impact of
12    the credit rating is.
13          Q.       Were you a principal negotiator of
14    the CVR agreement?
15          A.       Yes.     I was heavily involved
16    personally.
17          Q.       Were there others who you would
18    credit as having been heavily involved in the
19    negotiations of the CVR agreement?
20          A.       A lot of the detail of the
21    negotiations was done banker to banker and
22    lawyer to lawyer.          In addition, my chief
23    financial officer and my general counsel and I
24    would meet daily, basically to discuss where we
25    were with the project of the acquisition in

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 4 of 18


                                                                        Page 49
 1                     Christopher Viehbacher
 2          Q.       Let me show you what has already
 3    been marked as Plaintiff's Exhibit 106.
 4          A.       Thank you.
 5          Q.       I'll represent to you, sir, that it
 6    is the contingent value rights agreement by and
 7    between Sanofi and the American Stock Transfer
 8    and Trust Company, the initial trustee, dated
 9    as of March 30, 2011, sir.
10          A.       All right.
11          Q.       During your employment with Sanofi,
12    did you ever read this CVR agreement cover to
13    cover?
14          A.       I can't recall.                 I probably did.
15          Q.       Did you ever read a summary of the
16    agreement?
17          A.       We had numerous summaries that we
18    presented, for example, to our own board of
19    directors and to outside investors, yes.
20          Q.       Okay.      And did you read them?
21          A.       I did.
22          Q.       When most recently have you reviewed
23    the CVR agreement?
24          A.       I can't recall.                 Not for years.
25          Q.       So it was not one of the documents

                         TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 5 of 18


                                                                        Page 59
 1                     Christopher Viehbacher
 2    forecasts.      So -- and that would lead you to a
 3    probability of whether you were going to pay
 4    out a CVR or not.
 5          Q.       Okay.      And do you recall, boiling it
 6    down, whether Sanofi thought at the time the
 7    deal was approved that any of the CVR
 8    milestones would be achieved?
 9          A.       Yes.     As I recall, at least in my
10    personal opinion at the time, that we ascribed
11    very high probability to the approval milestone
12    and a high probability to the first sales
13    milestone of $400 million.                     Our own sales
14    forecasts peaked at around -- they certainly
15    peaked at less than the 1.8 billion, which was
16    I think the next sales milestone.
17                   So we saw the higher sales
18    milestones as being less than probable, and
19    really from the time we did due diligence, I
20    felt that the milestone for manufacturing would
21    not be made because the -- we believed that the
22    forecasts that management had made on the basis
23    of manufacturing quantities were way
24    overoptimistic.
25                   MR. GILMAN:           Mr. Neuwirth, may we

                         TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 6 of 18


                                                                           Page 79
 1                     Christopher Viehbacher
 2    CVRs?
 3           A.      Yes.
 4           Q.      And you had a role in that?
 5           A.      I was involved and I would have
 6    approved the acquisition of shares -- of CVRs,
 7    yes.
 8           Q.      Okay.      And in November of 2011, what
 9    caused you to decide to go into the market and
10    buy up CVRs?
11           A.      It was our view that the CVR value
12    as traded on the stock exchange was lower than
13    our expected net present value of what we
14    thought the CVR was worth.                     So we decided to
15    buy up CVRs at what we deemed to be a lower
16    price than what they were worth.                        That would
17    have indicated that we had a higher expectation
18    of Lemtrada sales than the market.
19           Q.      Okay.      And looking at the second
20    document which begins with the page numbered
21    473, do you see there that as of January 3,
22    2012, Sanofi authorized Morgan Stanley again to
23    buy up CVRs?
24                   Again, with an expiration of the
25    time frame here, February 8, 2012, but again

                         TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 7 of 18


                                                                         Page 93
 1                     Christopher Viehbacher
 2          A.       Yes.
 3          Q.       And you authorized that?
 4          A.       I did.
 5          Q.       And you authorized that because you
 6    thought that the CVRs were worth more than what
 7    Sanofi was paying?
 8          A.       Yes.     That turned out to be wrong,
 9    but that's what I thought at the time.
10                   MR. GILMAN:           I'd like the reporter
11          to mark as Exhibit 537 a document produced
12          by Sanofi bearing production numbers
13          SAN-CVR013055821 through 822.
14                   John, may we have a stipulation that
15          Plaintiff's Exhibit 536 is authentic --
16                   MR. NEUWIRTH:            Yes.
17                   MR. GILMAN:           -- and a document of a
18          regularly conducted business activity?
19                   MR. NEUWIRTH:            And yes.
20                   MR. GILMAN:           Thank you.
21                   (Plaintiff Exhibit 537 marked for
22          identification.)
23    BY MR. GILMAN:
24          Q.       Sir, let me explain to you what you
25    have in your hand as Exhibit 537.                        It is a

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 8 of 18


                                                                              Page 105
 1                     Christopher Viehbacher
 2




14          Q.       Sir, you mentioned how efficacious
15    Lemtrada is with certain populations.                         Are you
16    aware that with respect to the remitting
17    relapsing form of MS, that certain patients
18    treated with Lemtrada have gone five years
19    without any MS symptoms?
20          A.       I am aware.           I have met some of
21    those patients.
22          Q.       And that's as close to a cure as
23    anyone wants to use the C word?
24          A.       It is.      It's actually one of the
25    main reasons I was so positive about Lemtrada.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 9 of 18


                                                                                Page 114
 1                     Christopher Viehbacher
 2          A.       I'm afraid I don't recall who any of
 3    these people are or what this is dealing with.
 4                   MR. GILMAN:           John, could you put in
 5          front of the witness Plaintiff's Exhibit
 6          106, the CVR agreement.
 7                   Thank you.
 8          Q.       Sir, could you turn to page 43.                      And
 9    do you see section 7.10 on the bottom of
10    page 43 and which reads, "Milestones.                         The
11    company shall use diligent efforts to achieve
12    the approval milestone and the product sales
13    milestones and shall use commercially
14    reasonable efforts to achieve the production
15    milestone on a timely basis"?
16          A.       I see that.
17          Q.       And I read that correctly?
18          A.       Yes.
19          Q.       The company is Sanofi?
20          A.       Yes.
21          Q.       Did you have any role in the
22    negotiation of this provision?
23          A.       There were some discussions around
24    that and I did have some involvement with this.
25          Q.       Okay.      Do you agree, when it says

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 10 of 18


                                                                         Page 129
 1                      Christopher Viehbacher
 2           Q.      All right.          Now, you've gone through
 3    what "diligent efforts" means.                       You've gone
 4    through the specific items that it shall
 5    include.
 6                   Did you ever issue any written
 7    instructions to the Sanofi workforce as to what
 8    Sanofi's obligations of diligent efforts were
 9    under the CVR agreement?
10           A.      Personally?           I don't recall.           I
11    don't think I did.
12           Q.      Did you ever hold a meeting where
13    you gave a speech on that subject?
14           A.      Me, personally?                 No.
15           Q.      Did you ever issue written
16    instructions to the workforce on what they
17    needed to do to honor Sanofi's obligations
18    under the CVR agreement to use diligent
19    efforts?
20           A.      No, I don't think that was my role.
21           Q.      Okay.      Did you ever issue oral
22    instructions to anybody as to what had to be
23    done to honor the obligations under the CVR
24    agreement to use diligent efforts?
25           A.      I wouldn't call them instructions,

                         TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 11 of 18


                                                                                Page 130
 1                      Christopher Viehbacher
 2    but, obviously, this was a strategically
 3    important product for Sanofi and we wanted to
 4    make sure we had -- as was Aubagio.                            And, you
 5    know, really building the multiple sclerosis
 6    franchise within Genzyme was a core part of
 7    really utilizing what I perceived were
 8    Genzyme's real skill in selling specialty
 9    medicine.      You know, you had to have a high
10    degree of technical competence, credibility
11    with physicians, and I had seen Genzyme do that
12    with rare diseases and felt that they could do
13    that with MS.       So if you think about the
14    whole -- the acquisition, the idea was to be
15    able to use Genzyme also as a platform for
16    launching specialty products.
17                   So this was a, you know, pretty
18    visible, pretty important part of the growth
19    strategy of the company.                So, yes.              I mean,
20    diligent efforts, I mean, we clearly wanted to
21    make sure that this product was going to be a
22    success, as was Aubagio.                And I have to say,
23    when I look at the sales, they have been.
24           Q.      Did you ever direct that copies of
25    the CVR agreement be distributed within Sanofi?

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 12 of 18


                                                                            Page 131
 1                      Christopher Viehbacher
 2           A.      I did not personally direct that.
 3           Q.      Did you ever direct that a summary
 4    of any aspect of the CVR agreement be
 5    distributed within Sanofi?
 6           A.      I did not direct that.
 7           Q.      Did you ever put any committee or
 8    any individual or any group in charge or
 9    responsible for monitoring Sanofi's compliance
10    with its diligent efforts obligation?
11           A.      That was part of our -- we have a
12    whole compliance department, yes.                        There, you
13    have the whole legal department and the
14    compliance department look at that.
15                   For us, though, you know, what
16    diligent efforts is defined at is exactly what
17    anyone who is a professional in this industry
18    would do.      And so, in my view, as long as we
19    were doing what anyone with experience in
20    launching products would do, that we were in
21    compliance.       And that was -- it was in our
22    financial interest to do so.                    If that had not
23    been the case, we had plenty of opportunity for
24    people to flag that this wasn't going on.                        I
25    mean, there are always marketing reviews and

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 13 of 18


                                                                           Page 136
 1                      Christopher Viehbacher
 2                   All I can answer you, sir, is that
 3    it looks like we achieved the objectives we set
 4    out for ourselves, and therefore the resources
 5    and the approach were appropriate.
 6           Q.      Did you believe that Sanofi was
 7    under some timetable to achieve results with
 8    Lemtrada?
 9           A.      We had quarterly results, sir.                   We
10    had to make sure that those results came in as
11    quickly as they could.
12           Q.      And that's what governed your
13    conduct?
14           A.      We were measured quarterly on our
15    results, so, yes, we had to have a sense of
16    urgency in everything we did.
17           Q.      Did you think the CVR agreement gave
18    you an extra sense of urgency?
19           A.      No.      The CVR agreement, again, as I
20    will tell you, when you negotiate those -- and
21    I was personally involved with that -- I think
22    I once said publicly that if we had to make the
23    last milestone payment, I would bring the check
24    personally to the former CEO of Genzyme with a
25    bottle of his favorite wine.                      Because if we

                           TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 14 of 18


                                                                               Page 164
 1                      Christopher Viehbacher
 2    let's count real sales, so once you've got a
 3    certain run rate and once you've got
 4    reimbursement, which we accepted.                        It's not an
 5    unusual request.
 6           Q.      And that would be to avoid missing
 7    out on a payment because of a technicality?
 8    You want a real effort?
 9           A.      Well, no --
10                   MR. NEUWIRTH:            Objection to the
11           form.
12                   Go ahead.
13           A.      Not -- no, I don't think so.                      You
14    know, if you launch, for instance, in December,
15    you know, it's Christmas time in most
16    countries.      And if you launch in September,
17    most physicians are busy doing other things.
18    Most patients are doing other things.                          And you
19    could have reimbursement, but you're probably
20    not going to sell very much because you're not
21    really having much impact out there.                          Or you
22    could launch, you have reimbursement, but
23    there's a delay in getting the product all the
24    way through.       You know, this is -- if you think
25    about it, each one of these vials, if I

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 15 of 18


                                                                             Page 165
 1                      Christopher Viehbacher
 2    remember, was worth, you know, 4 or $5,000.                       So
 3    these aren't sitting on the shelf of your local
 4    pharmacy.      You have to have a special
 5    distribution channel to make sure that when
 6    patients come in that the product was available
 7    since they wouldn't otherwise be there.
 8                   So they just wanted to make sure
 9    that, you know, when we actually got a launch
10    that we weren't launching in one of these
11    funny -- or -- not that we would do it.                       It's
12    just -- it's not really representative of what
13    the sales were going to do.                    So in this case,
14    if you launched in December and there's not
15    many physicians to go see, then, you know,
16    you'd actually start in January and say, okay,
17    you've kind of got the pipeline, the
18    distribution channel filled.                    You've got your
19    reps out there and running.                    And then, you
20    know, how do you define that -- you know, they
21    said 200 scripts.          I think we didn't actually
22    end up taking that.            But, you know, there was
23    the principle of making sure it was, you know,
24    a really representative quarter, if you like.
25           Q.      Okay.

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 16 of 18


                                                                           Page 235
 1                      Christopher Viehbacher
 2    R&D.    More cost reduction.                   Decrease of fixed
 3    cost.     Wish to hear more about RD.
 4                   Do you see those references?
 5           A.      I do.      That's the second email.
 6    Correct?      Yeah.
 7           Q.      And, sir, does that refresh your
 8    recollection that the investors that Sanofi was
 9    meeting with in the spring of 2011 with respect
10    to the Genzyme acquisition were urging more
11    cost cutting at Sanofi?
12           A.      Well, I see, first of all, a lot of
13    questions around revised guidance, more cost
14    cutting, medium growth outlook.                       So are you
15    going to cut more cost does not sound like a
16    demand for more cost cutting, if I may say.
17                   Second is this is in March of 2011,
18    so it's just immediately after the announcement
19    of the Genzyme deal, at which we had promised,
20    I believe, $700 million of cost synergies to
21    come out of the -- out of the company.
22                   So they would have been asking about
23    those kind of cost synergies.                      But I don't see
24    anything that's particularly different than
25    anytime in my tenure as CEO.

                         TSG Reporting - Worldwide    877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 17 of 18


                                                                             Page 273
 1                      Christopher Viehbacher
 2           Q.      And in bullet -- in point three, he
 3    states, "Where we're going.                    Now could be a
 4    turning point for Genzyme in multiple
 5    sclerosis.      Launch of Lemtrada in the US is a
 6    make-or-break moment for Genzyme.                        The whole
 7    world of Genzyme multiple sclerosis will be
 8    looking to Lemtrada US.                A rare opportunity
 9    with blockbuster potential.                    Hurdle:          It
10    doesn't sell itself.             Opportunity:                 We can
11    determine its success."
12                   Have I read that correctly?
13           A.      You have.
14           Q.      Blockbuster potential.                    Is
15    "blockbuster" a word common in the pharma
16    community for a certain level of sales?
17           A.      It is.
18           Q.      And what level of sales does it
19    refer to?
20           A.      A billion.
21           Q.      A billion a year?
22           A.      A billion a year.
23           Q.      So Mr. Sibold is saying that
24    Lemtrada has the potential to be a blockbuster,
25    billion a year in annual sales, and that the

                         TSG Reporting - Worldwide   877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-26 Filed 09/13/19 Page 18 of 18


                                                                             Page 326
 1                      Christopher Viehbacher
 2    business.      There was a renal care division,
 3    there was a biosurgery division, and there was
 4    an autologous cell business for making
 5    cartilage patches for knees.                    And we felt that
 6    those businesses would be better off in Sanofi
 7    and that would include the production.
 8                   However, because production
 9    leadership was focused on fixing the problems
10    at Cerezyme -- for Cerezyme and Fabrazyme, we
11    felt that we shouldn't undertake any
12    integration activities within the production
13    division because that could risk distraction on
14    fixing the Fabrazyme and Cerezyme issues.
15                   MR. NEUWIRTH:            Thank you.            I have
16           nothing else.
17                   MR. GILMAN:           That's it.
18                   THE VIDEOGRAPHER:                We are off the
19           record at 4:08 p.m.
20                   (Witness excused and deposition
21           concluded at 4:08 p.m.)
22

23

24

25


                         TSG Reporting - Worldwide   877-702-9580
